Citation Nr: 1506123	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  13-00 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

1.  Entitlement to educational assistance under the Post-9/11 GI Bill program (Chapter 33, Title 38, United States Code).

2.  Entitlement to educational assistance under the Montgomery GI Bill-Selected Reserve Educational Assistance Program (Chapter 1606, Title 10, United States Code). 


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from September 27, 2006 to March 20, 2007.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from September 2011 and November 2011 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a June 2012 statement, the Veteran requested a Board hearing by live videoconference.  A review of the record indicates that the Veteran has not received a hearing or withdrawn his hearing request.  Accordingly, this matter is remanded to schedule the Veteran for a videoconference hearing per his request.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.700 (2014).  

Additionally, in his June 2012 statement the Veteran expressed disagreement with the November 2011 notification letter indicating that his entitlement to Montgomery GI Bill - Selected Reserve, 10 U.S.C. Chapter 1606 benefits would expire March 21, 2011.  A review of the record reveals that a statement of the case addressing that claim has not been issued.  Accordingly, the Board is required to remand that claim for issuance of the statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran must be scheduled for a videoconference hearing.  The AOJ must notify the Veteran of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2014).
2.  Furnish the Veteran a statement of the case as to the issue of entitlement to Montgomery GI Bill-Selected Reserve, 10 U.S.C. Chapter 1606 benefits.  In order to perfect an appeal of the claim, the Veteran is advised that he must still timely file a substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




